DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wanglong (CN 108717793 A, hereinafter Wanglong) in view of Jia-Yuan (CN 109816932 A, hereinafter Jia-Yuan).
Regarding Claim 1:
Wanglong discloses:
An operation method of a vehicle terminal comprising: acquiring traffic information on a road section from a server and acquiring information on a driving speed of a peripheral vehicle from the peripheral vehicle that is driving the road section.  Paragraph 58 describes a speed threshold according to the speed 
and providing information on the abnormally congested section when it is identified that the abnormally congested section has occurred in the road section.  Paragraph [0058] describes various situations when a road is considered to be congested.  For example, if the speed of the adjacent vehicle is within a predetermined time, such as 30 minutes, the average speed of the vehicle is less than or equal to 10km/hr, and the distance difference between the adjacent vehicle and the destination vehicle is at the first predetermined distance, such as 2 meters within 30 minutes, the corresponding road condition is considered congested.
Wanglong does not disclose identifying whether an abnormally congested section has occurred in the road section by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle.
Jia-yuan teaches:
identifying whether or not an abnormally congested section has occurred in the road section by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle.  Paragraph 150 describes that the traffic information comprises a distance between the driving speed of the nearby vehicle, 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong to incorporate the teachings of Jia-Yuan to show identifying whether an abnormally congested section has occurred in the road section by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle.  One would have been motivated to do so to adopt correlative security measures to avoid an unnecessary accident and improve safety (Abstract of Jia-Yuan).

Regarding Claim 9:
	Wanglong discloses:
A vehicle terminal comprising.  Paragraph 60 describes a terminal device that can interact with the server to receive information through a designated port.  This terminal device is connected to other vehicles and is located on a user vehicle.
a communication unit.  Paragraph 86 describes connection relationship between modules that indicates a communication between them and therefore a communication unit.
and a controller configured to acquire traffic information on a road section from a server and acquire information on a driving speed of a peripheral vehicle from the peripheral vehicle that is driving the road section through the communication unit.  Paragraph 58 describes a speed threshold according to the speed of the 
to identify whether or not an abnormally congested section has occurred in the road section.  Paragraph [0058] describes various situations when a road is considered to be congested.  For example, if the speed of the adjacent vehicle is within a predetermined time, such as 30 minutes, the average speed of the vehicle is less than or equal to 10km/hr, and the distance difference between the adjacent vehicle and the destination vehicle is at the first predetermined distance, such as 2 meters within 30 minutes, the corresponding road condition is considered congested.
Wanglong does not disclose identifying whether an abnormally congested section has occurred in the road section by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle.
Jia-Yuan teaches:
by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle, and to provide information on the abnormally congested section through the communication unit when it is identified that the abnormally congested section has occurred in the road section.  Paragraph 150 describes that the traffic information comprises a distance between the driving speed of the 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong to incorporate the teachings of Jia-Yuan to show identifying whether an abnormally congested section has occurred in the road section by determining a traffic speed of the road section based on the traffic information and comparing the traffic speed of the road section with the driving speed of the peripheral vehicle.  One would have been motivated to do so to adopt correlative security measures to avoid an unnecessary accident and improve safety (Abstract of Jia-Yuan).

Regarding Claim 5:
Wanglong discloses:
The method of claim 1, wherein the providing includes providing the information on the abnormally congested section to at least one of other peripheral vehicles that are driving the road section and the server.  Paragraph 58 describes a speed threshold according to the speed of the adjacent vehicle.  Paragraph 28 describes a broadcast module that transmits the road information and traffic jam information for the destination vehicle to the server.

Regarding Claim 6:
Wanglong discloses:
The method of claim 1, wherein the identifying includes identifying whether or not the abnormally congested section has occurred in a lane within the road section in which the peripheral vehicle is driving based on at least a part of the acquired information.  Paragraph [0058] describes various situations when a road is considered to be congested.  For example, if the speed of the adjacent vehicle is within a predetermined time, such as 30 minutes, the average speed of the vehicle is less than or equal to 10km/hr, and the distance difference between the adjacent vehicle and the destination vehicle is at the first predetermined distance, such as 2 meters within 30 minutes, the corresponding road condition is considered congested.
Claim 14 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 17:
Wanglong discloses:
A computer readable non-volatile recording medium storing a program for executing the method of claim 1.  Paragraph 85 describes a recording medium.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wanglong in view of Jia-Yuan and further in view of Migneco et al. (US Pub No: 2019/0168771 A1, hereinafter Migneco) and Jie (CN 106887140 A, hereinafter Jie).
Regarding Claim 2:

Migneco teaches:
The method of claim 1, wherein the traffic information includes at least one of information indicating a degree by which vehicle traffic is smooth in the road section.  Paragraph [0068] describes that traffic congestion is the measure of vehicle position over time relative to the normal overall traffic flow for a particular time of day.  
and wherein the identifying includes determining the traffic speed of the road section based on the information indicating the degree by which vehicle traffic is smooth in the road section.  Paragraph [0068] describes that traffic congestion is the measure of vehicle position over time relative to the normal overall traffic flow for a particular time of day.  Position over time is also defined as velocity or speed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong and Jia-Yuan to incorporate the teachings of Migneco to show information describing the degree by which vehicle traffic smooth in the road section by determining the traffic speed of the road section.  One would have been motivated to do so to indicate the distractedness of the driver ([0026] of Mineco).

Jie teaches:
and information on a speed limit of the road section.  Paragraph 2 describes a traffic management department can timely adopt corresponding measure, such as a traffic control and speed limit, to avoid the traffic jam.
and the information on the speed limit of the road section.  Paragraph 2 describes a traffic management department can timely adopt corresponding measure, such as a traffic control and speed limit, to avoid the traffic jam.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong, Jia-Yuan, and Migneco to incorporate the teachings of Jie to show information describing the degree by which vehicle traffic smooth in the road section based on the speed limit of the road section.  One would have been motivated to do so because traffic can be moving at different speeds than the stated speed limit.
Claim 10 is substantially similar to claim 2 and is rejected on the same grounds.

Claims 3, 7-8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wanglong in view of Jia-Yuan and further in view of Willis et al. (US Pub No: 2019/0387378 A1, hereinafter Willis).
Regarding Claim 3:
Wanglong and Jia-Yuan do not teach a traffic speed.

The method of claim 1, wherein the identifying includes identifying that the abnormally congested section has occurred in the road section when a difference between the traffic speed of the road section and the driving speed of the peripheral vehicle is greater than a threshold.  Paragraph 150 of Jia-Yuan describes comparing the driving speed of the nearby vehicle greater than the second predetermined speed.  Paragraph 13 of Jia-Yuan describes that this second preset speed is a preset safety threshold.  Paragraph [0031] of Willis describes comparing the current average driving speed with the historical average driving speed.  The current average driving speed is equivalent to the traffic speed.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong and Jia-Yuan to incorporate the teachings of Willis to show traffic speed.  One would have been motivated to do so because one can determine whether a road segment is congested and the degree to which the road is congested.
Claim 11 is substantially similar to claim 3 and is rejected on the same grounds.

Regarding Claim 7:
Wanglong and Jian-Yuan teach the above inventions in claim 1.  Wanglong and Jian-Yuan do not teach acquiring or providing information based on V2V wireless communication.
Willis teaches:
The method of claim 1, wherein the acquiring or the providing is performed based on vehicle-to-vehicle (V2V) wireless communication or vehicle-to-network (V2N) wireless communication.  Paragraph [0009] describes inter-vehicle communications that can be performed using V2V communication protocols.  These can be used to support vehicle oriented services such as road safety, transport traffic efficiency, and other services.  Paragraph [0035] describes a multimedia request message that comprises a V2V message that includes a target location field, a contact information field, or any combinations thereof.  This is equivalent to the claim because the first vehicle can both send information and acquire information using V2V networks.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong and Jian-Yuan to incorporate the teachings of Willis to show acquiring or providing information based on V2V wireless communication.  One would have been motivated to do so to allow a vehicle to transmit information about the traffic around the vehicle to another vehicle ([0008] of Willis).
Claim 15 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
Wanglong and Jian-Yuan teaches the above inventions in claim 1.  Wanglong and Jian-Yuan do not teach a 5G network.  
Wanglong and Willis teach:
The method of claim 1, further comprising performing an access process with a 5G network by the vehicle terminal, and wherein the acquiring includes acquiring the traffic information from the server through the 5G network and acquiring the information on the driving speed of the peripheral vehicle from the peripheral vehicle through the 5G network.  Paragraph [0058] of Wanglong describe various situations when a road is considered to be congested.  For example, if the speed of the adjacent vehicle is within a predetermined time, such as 30 minutes, the average speed of the vehicle is less than or equal to 10km/hr, and the distance difference between the adjacent vehicle and the destination vehicle is at the first predetermined distance, such as 2 meters within 30 minutes, the corresponding road condition is considered congested.  Paragraph [0020] of Willis teaches a 5G network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong and Jian-Yuan to incorporate the teachings of Willis to teach a 5G network.  One would have been motivated to do so because 5G is a common way for vehicles to communicate with each other.
Claim 16 is substantially similar to claim 8 and is rejected on the same grounds.

Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wanglong in view of Jia-Yuan and Willis and further in view of Jie.
Regarding Claim 4:

Jie teaches:
The method of claim 3, wherein the threshold is identified based on the speed limit of the road section.  Paragraph 2 describes a traffic management department can timely adopt corresponding measure, such as a traffic control and speed limit, to avoid the traffic jam.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wanglong, Jia-Yuan, and Willis to incorporate the teachings of Jie to show that the threshold is identified based on the speed limit of the road section.  One would have been motivated to do so because traffic can be moving at different speeds than the stated speed limit.
Claim 12 is substantially similar to claim 4 and is rejected on the same grounds.

Regarding Claim 13:
Wanglong discloses:
The vehicle terminal of claim 11, wherein the controller provides the information on the abnormally congested section to at least one of other peripheral vehicles that are driving the road section and the server through the communication unit.  Paragraph 58 describes a speed threshold according to the speed of the adjacent vehicle.  Paragraph 28 describes a broadcast module that transmits the road information and traffic jam information for the destination vehicle to the server.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665